STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                    UNPUBLISHED
                                                                    May 23, 2017
               Plaintiff-Appellee,
V                                                                   No. 332334
                                                                    Ingham Circuit Court
DERIC DWAYNE MARTIN, JR.,                                           LC No. 15-000290-FC

               Defendant-Appellant.


Before: RIORDAN, P.J., and RONAYNE KRAUSE and SWARTZLE, JJ.

PER CURIAM.

        Defendant appeals as of right from his convictions following a jury trial of assault with
intent to do great bodily harm less than murder, MCL 750.84, intentional discharge of firearm at
a dwelling or occupied structure, MCL 750.234b, carrying a concealed weapon (CCW), MCL
750.227, and possession of a firearm during the commission of a felony (felony-firearm), MCL
750.227b. The trial court sentenced defendant to serve terms of imprisonment of four to 10 years
for the assault conviction, six years and three months to 15 years for the intentional discharge
conviction, two to five years for the CCW conviction, and two years for the felony-firearm
conviction. We affirm.

        The shooting took place at a convenience store attached to a gas station, during an
altercation involving numerous individuals. The victim and another witness involved in the
altercation identified defendant as the shooter. A surveillance video of the incident, which
included the shooter, was played for the jury. A police detective identified defendant in the
video by matching the clothing worn by the shooter to clothing defendant wore in social media
pictures and from familiarity with defendant. A witness also identified defendant in the video.

        On appeal, plaintiff first challenges the sufficiency of the evidence to prove his identity
as the shooter. As is apparent from the evidence summarized above, we disagree. The victim’s
unequivocal identification of defendant as the man who shot him would, standing alone, be
sufficient to support the jury’s conclusion in that regard. See People v Newby, 66 Mich. App. 400,
405; 239 NW2d 387 (1976) (the accounts of a single eyewitness can suffice to persuade a jury of
a defendant’s guilt beyond a reasonable doubt); see also People v Davis, 241 Mich. App. 697,
700; 617 NW2d 381 (2000). The additional identification provided by a witness and a police
detective further establish that the prosecution had presented more than adequate evidence for a



                                                -1-
rational trier of fact to “find that the essential elements of the crime were proven beyond a
reasonable doubt.” People v McKinney, 258 Mich. App. 157, 165; 670 NW2d 667 (2003).

        Defendant also argues that he is entitled to resentencing on the grounds that the trial court
erroneously scored offense variables (OV) 3 and 14. We disagree. We review the trial court’s
factual findings for clear error and the sufficiency of that evidence to satisfy a particular offense
variable score de novo. People v Hardy, 494 Mich. 430, 438; 835 NW2d 340 (2013). A trial
court’s factual findings in support of its scoring of the sentencing guidelines must be supported
by a preponderance of the evidence. Id.

        Under MCL 777.33, OV 3 should be scored at 25 points for “[l]ife threatening or
permanent incapacitating injury” and 10 points for “[b]odily injury requiring medical treatment.”
The statute does not require medical testimony to prove a life-threatening injury. See People v
McCuller, 479 Mich. 672, 697 n 19; 739 NW2d 563 (2007). The victim was shot in the lower
abdomen and his treating trauma physician testified that an exploratory laparotomy was
necessary to make sure that his bowel and organs were unharmed. The wound and incision
further required drainage to prevent infection, and the victim was kept overnight. Although the
victim’s prognosis was good, we do not find that the trial court erred in finding a bullet wound to
the lower abdomen to be “life threatening.” Therefore, 25 points was appropriate.

        Under MCL 777.44, OV 14 should be scored at 10 points if “[t]he offender was a leader
in a multiple offender situation.” Defendant argues that this variable should not have been
scored because there was no testimony that defendant acted as a leader. We find no such
testimony necessary. Defendant concedes that, as the trial court noted, the evidence supported
the conclusion that he obtained the gun from an accomplice, but argues that that was not
sufficient to establish him in a leadership role. The evidence also showed that defendant was
engaged in a heated confrontation with the victim, whereas the accomplice was not; the evidence
that the gun was passed from the latter to defendant supported the conclusion that defendant
obtained the gun in furtherance of his leadership role in the matter. Accordingly, the trial court
did not clearly err, or misapply the law, in concluding that a score of 10 points was appropriate
for OV 14.

       Affirmed.

                                                              /s/ Michael J. Riordan
                                                              /s/ Amy Ronayne Krause
                                                              /s/ Brock A. Swartzle




                                                -2-